OPINION
PER CURIAM.
Alexis Telesford petitions this Court for a writ of mandamus ordering the District Court to act on his motion for relief under Fed.R.Civ.P. 60(b)(6). We will deny the petition.
Telesford filed a motion pursuant to 28 U.S.C. § 2255 in the United States District Court for the District of Delaware in April 1997 to challenge a 1990 conviction for various drug and RICO charges. The District Court dismissed that motion as untimely filed, and this Court denied a certificate of appealability for an appeal from that dismissal in November 1997. On September 16, 2003 Telesford filed a motion purportedly under Rule 60(b)(6) of the Federal Rules of Civil Procedure seeking to reopen the § 2255 proceeding.
The District Court had not responded to that submission when Telesford filed this petition for a writ of mandamus on March 15, 2004, in which he seeks an order compelling the District Court to rule on his motion. The District Court denied Telesford’s Rule 60(b) motion on March 31, 2004. Because the District Court has since denied Telesford’s motion, we will deny the mandamus petition as moot.